Name: Commission Regulation (EEC) No 1963/93 of 20 July 1993 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, as regards certain agrimonetary aspects
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31993R1963Commission Regulation (EEC) No 1963/93 of 20 July 1993 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, as regards certain agrimonetary aspects Official Journal L 177 , 21/07/1993 P. 0019 - 0020 Finnish special edition: Chapter 3 Volume 51 P. 0020 Swedish special edition: Chapter 3 Volume 51 P. 0020 COMMISSION REGULATION (EEC) No 1963/93 of 20 July 1993 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, as regards certain agrimonetary aspectsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), and in particular Article 9 (2), Article 12 (6), Article 13 (6) and Article 21 thereof, and the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 12 thereof,Whereas Regulation (EEC) No 3813/92 introduces new agrimonetary arrangements abolishing the monetary compensatory amounts with effect from 1 January 1993; whereas it is necessary to adapt Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EEC) No 2101/92 (4), to these new arrangements;Whereas the fourth indent of Article 12 (4) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (5) provides for an operative event for the agricultural conversion rate which should be specified for the securities to be provided when application is made for a licence;Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant Management Committees,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3719/88 is hereby amended as follows:1. in Article 3, paragraphs 4 and 6 are deleted;2. Article 5 (3) is replaced by the following:'3. Member States shall be authorized not to require an export licence or licences for products and or goods consigned by private individuals or groups of private individuals with a view to their free distribution for humanitarian aid purposes in third countries where all the following conditions are met:(a) no refund is applied for by the parties which wish to benefit from this exemption;(b) such consignments are occasional in nature, comprise varied products and for goods and do not exceed a total of 30 000 kg per means of transport; and(c) the competent authorities have sufficient proof as to the destination and/or use of the products and/or goods and the proper execution of the operation.The following indication shall be inserted in box 44 of export declarations: "No refund - Article 5 (3) of Regulation (EEC) No 3719/88." `;3. in Article 8 (1), the first subparagraph is replaced by the following:'The import or export licence shall constitute authorization and give rise to an obligation respectively to import or to export under the licence, and, except in the case of force majeure, during its period of validity, the specified quantity of the relevant product. Such licence shall or may, as the case requires, include provisions for advance fixing of the levy or refund and the accession compensatory amounts under the conditions laid down by the rules relating to the relevant sector.`;4. the following subparagraph is added to Article 14 (2):'The day the application is lodged within the meaning of the first subparagraph shall determine the operative event for the agricultural conversion rate for the amount of the security`;5. in Article 30 (1), the second and third subparagraphs are deleted;6. Article 44 (9) (d) is replaced by the following:'(d) In comparing the rate of the refund fixed in advance with that of the refund valid on the last day of validity of the certificate, account shall be taken, where applicable, of accession compensatory amounts and other amounts provided for under Community rules.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 387, 31. 12. 1992, p. 1.(3) OJ No L 331, 2. 12. 1988, p. 1.(4) OJ No L 210, 25. 7. 1992, p. 18.(5) OJ No L 108, 1. 5. 1993, p. 106.